NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3211-15T4

WELLS FARGO BANK, N.A.,

              Plaintiff-Respondent,

v.

HENRY R. CHU, MRS. HENRY R.
CHU, his wife, MARY Q. CHU,
MR. CHU, husband of MARY
Q. CHU, UNITED STATES OF
AMERICA,

          Defendants-Appellants.
____________________________________

              Submitted July 13, 2017 – Decided July 24, 2017

              Before Judges Yannotti and Haas.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Middlesex County, Docket
              No. F-033346-14.

              Montell Figgins, attorney for appellants.

              Reed Smith, LLP, attorneys for respondent
              (Henry F. Reichner, of counsel and on the
              brief).

PER CURIAM
     In this mortgage foreclosure matter, defendant Henry Chu

appeals from a final judgment of foreclosure entered on February

11, 2016.     We affirm.

     We derive the following procedural history and facts from the

record.     Defendant      formerly   held   title   to   a   residence    in

Sayreville.    On June 6, 2003, defendant and his now-deceased wife

executed a note to plaintiff Wells Fargo Bank, N.A. in the amount

of $90,000.      To secure payment, defendant executed a mortgage

encumbering the residence in favor of plaintiff.          The mortgage was

recorded with the Middlesex County Clerk's Office on August 1,

2003.

     On June 14, 2013, defendant defaulted on the loan.           On August

12, 2014, plaintiff filed its foreclosure complaint.             Defendant

filed an answer on September 19, 2014.

     However, on August 26, 2015, the parties agreed to the entry

of a consent order.        Under the terms of this order, which was

filed by the trial court on September 3, 2015, defendant withdrew

his answer, together with "any and all counterclaims[.]"                   In

return, plaintiff agreed that it would not seek a final judgment

of foreclosure until December 26, 2015.         The parties also agreed

that the matter would be "returned to the Office of Foreclosure

to proceed as an uncontested matter."



                                      2                             A-3211-15T4
       On January 4, 2016, plaintiff gave defendant notice of its

motion for the entry of a final judgment of foreclosure, and it

filed this motion on January 21, 2016.               On February 11, 2016, the

Chancery Division entered final judgment by default in accordance

with   the    terms    of    the   parties'     consent   order.        This    appeal

followed.

       On    appeal,   defendant       contends    for    the   first    time      that

plaintiff lacked standing to foreclose on the mortgage and that

plaintiff "violat[ed] . . . the covenant of good faith and fair

dealing" in its dealings with him.              We have considered defendant's

contentions in light of the record and applicable legal principles

and conclude that they are without sufficient merit to warrant

discussion in a written opinion.               R. 2:11-3(e)(1)(E).       We add the

following brief comments.

       Here, default was entered against defendant by agreement of

the parties pursuant to the September 3, 2015 consent order.                          It

is well established that orders                consented to by the parties are

not appealable.        New Jersey Schools Constr. Corp. v. Lopez, 412

N.J.   Super.    298,       308    (App.   Div.   2010)   (citing    Winberry         v.

Salisbury, 5 N.J. 240, 255, cert. denied, 340 U.S. 877, 71 S. Ct.
123, 95 L. Ed. 638 (1950)).           Because defendant consented to having

his answer deemed uncontested, with all of his affirmative defenses



                                           3                                   A-3211-15T4
and counterclaims voluntarily dismissed with prejudice, defendant

is barred from challenging the final judgment of foreclosure.

     Just as importantly, defendant did not raise either of his

current arguments in the Chancery Division.    We will ordinarily

decline consideration of issues not properly raised before the

trial court, unless the jurisdiction of the court is implicated

or the matter concerns an issue of great public importance.     Zaman

v. Felton, 219 N.J. 199, 226-27 (2014) (citing Nieder v. Royal

Indem. Ins. Co., 62 N.J. 229, 234 (1973)).       Neither situation

exists here and, because defendant did not contest plaintiff's

standing to foreclose or its compliance with the covenant of good

faith and fair dealing before the trial court, the record is

plainly insufficient to permit appellate review.     Therefore, we

decline to consider these contentions for the first time on appeal.

     Affirmed.




                                4                             A-3211-15T4